DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 10/22/2020.
Claims 1-7 are pending for examination.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1:  In view of the limitations the closest prior art as cited in the PTO-1449 does not explicitly describe or suggest an auxiliary power supply device comprising: an auxiliary power supply that is connected in parallel to a main power supply and supplies a direct current to an inverter connected to a rotary electric machine in place of the main power supply; a switching unit including a first switching circuit disposed between the main power supply and the inverter, and a second switching circuit disposed between the auxiliary power supply and the inverter; and a control unit that switches between the main power supply and the auxiliary power supply to supply a direct current to the inverter by controlling the first switching circuit and the second switching circuit; wherein: the first switching circuit includes a first diode forming a parallel circuit together with a first changeover switching element and connected in a forward direction to the main power supply; the second switching circuit includes a second diode forming a parallel circuit together with a second changeover switching element and connected in a reverse direction to the auxiliary power supply; 

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846  

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846